 



Exhibit 10.21.3
Other Executive Benefits
     This chart summarizes the perquisites and other benefits Cardinal Health,
Inc. (the “Company”) makes available to its named executive officers (“NEOs”)
for which the Company has not otherwise filed written plan descriptions or
written agreements.



                Description of Benefit     Eligible Positions    
Amount/Schedule              
  Personal Use of Company Aircraft
    Chief Executive Officer; Executive Chairman of the Board     The Human
Resources and Compensation Committee of the Company’s Board of Directors has
approved the use of Company aircraft by the Chief Executive Officer and
Executive Chairman of the Board for personal travel. The Company pays the costs
associated with the personal travel and provides a tax reimbursement with
respect to income attributed to these individuals arising from the use of the
Company aircraft for their personal travel. In addition, the executive’s spouse
and/or dependent children are permitted to accompany them on the Company
aircraft, but no tax reimbursement is provided with respect to the personal
travel of the spouse and dependent children.              
 
    Other executive
officers, including
other NEOs     The Chief Executive Officer must pre-approve any proposed
personal use of the corporate aircraft. The Company pays the costs associated
with the approved personal travel.              
  Physical Examination
    Executive officers,
including NEOs     The Company pays the costs for annual physical examinations
for executive officers who are not in the Company’s medical plan.              
  Spousal Travel at Company’s Request and
  Related Tax Reimbursements
    Executive officers,
including NEOs     If spousal travel is at the request and for the benefit of
the Company, the Company will reimburse an executive officer for the travel,
meals and other reasonable out-of-pocket expenses.
 
           
 
          The Company provides a tax reimbursement to its executive officers for
income attributed to them arising out of the Company’s reimbursement of travel
expenses if the spousal travel is at the request and for the benefit of the
Company.              
  Costs of Security Systems at
  Personal Residence
    Executive officers,
including NEOs     The Company pays the cost of a security system at the
executive’s personal residence if the Company recommends the executive to obtain
an enhanced security system.

